Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George A. Coury on 1 June 2021.

The application has been amended as follows: 
Claims
In claim 12, line 8, insert –along a path— after “positioning a curved needle”
In claim 12, line 15, insert
-- , wherein the tool is a laparoscopic manipulating tool, and wherein the step of removing the removable tip comprises grasping the removable tip with the laparoscopic manipulating tool, separating the removable tip from the open end of the curved needle, and withdrawing the laparoscopic manipulating tool and removable tip laparoscopically from the Retzius space--
	after “laparoscopically”
In claim 12, line 17, delete “to a location of the open end” and insert –into the open end along the path—
In claim 12, lines 19-20, delete “and removing the curved needle from the Retzius space, leaving the neurostimulator in position in the Retzius space” and insert --and removing the curved needle from the 
In claim 13, line 5, delete “where desired” and insert –along the path—
In claim 17, line 2, delete “forceps” and insert –laparoscopic manipulating tool—
In claim 17, line 2, delete “tube” and insert –tip—

Claims 1-11 and 15 are cancelled.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the leader line 100 should be altered to point to the neurostimulator.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, US 2014/0228643 to Possover (previously cited) discloses a method of placing a neurostimulator in the pelvic region, but does not disclose placing the neurostimulator using tools placed both above and below the Retzius space. It also does not disclose creating a path using a needle with a removable tip to more precisely place the electrodes of the stimulator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792